Citation Nr: 1741150	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-08 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI), to include residuals.

2.  Entitlement to service connection for migraine headaches, to include as secondary to a TBI.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1977 to October 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in November 2016.  A transcript of that hearing has been associated with the claims file.  

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

The Board notes that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has re-characterized the issue of entitlement to service connection for TBI as entitlement to service connection for TBI, to include residuals.  See, Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran maintains that he is entitled to service connection for a TBI and migraine headaches, both of which he asserts had their onset while on active duty.

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United States Court of Appeals for Veterans Claims found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the United States Court of Appeals for Veterans Claims found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).  Pursuant to 38 C.F.R. § 4.2 (2016), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  The Board concludes that a new VA examination and opinion is required.

The Veteran was afforded a VA neurological disorders examination in January 2011.  Diagnoses of multiple concussions with no residuals, unsteadiness and sleep deprivation of unknown etiology were noted.  The examiner noted that the Veteran's migraine headaches are less likely than not caused by or a result of his service, noting that the Veteran's service treatment records show treatments for viral syndromes and that there is a 22 year gap in treatment "which makes association to service less likely."

An addendum VA opinion was obtained in November 2011.  The examiner again noted the lack of medical records between service and the diagnosis of the Veteran's migraines.

Regarding the claim for TBI, the Board notes that the examiner provided no rationale as to why or how they determined that there are no residuals of the Veteran's "multiple concussions" while in the military.  Regarding the claim for migraine headaches, the examiner relied on the lack of documented migraine headaches in service as well as the gap between service and the first diagnosis of migraine headaches.  As such, the opinions are inadequate and the Board must remand the claim for a new examination.  See, Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, from May 2017 to the present.  All records obtained must be associated with the record.

2.  The AOJ should undertake appropriate development to obtain medical records from The Centre for Internal Medicine in Cooper City, Florida.  All records obtained must be associated with the claims file.  All efforts to obtain these records must be documented in the claims file.

3.  After, and only after, completion of steps one and two above, arrange for the Veteran to undergo a VA neurological examination with a neurologist to determine the nature and etiology of the Veteran's claimed conditions:

a.  For the Veteran's TBI, to include residuals:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding claimed TBI and migraine headache disabilities.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran suffered a TBI in-service.

The examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the symptoms reported by the Veteran and found on the examination are attributable to the in-service TBI.

The examination report should include a detailed medical history concerning the TBI incident, immediate symptoms, and subsequent symptoms.  The examiner must address the Veteran's lay statements regarding his alleged in-service TBI and residuals continuing ever since.  Additionally, the examiner must address the August 2012 private medical opinion.

b.  For the Veteran's migraine headaches:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his migraine headaches.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's migraine headaches had their clinical onset during active service or are aggravated by, caused by, or related to any in-service disease, event, or injury, or residuals thereof.

The examiner must address the lay statements regarding the Veteran's alleged in-service migraine headaches and residuals continuing ever since.  Additionally, the examiner must address the August 2012 private medical opinion.

All opinions provided for each of the disabilities examined should include an adequate rationale for any conclusions reached should be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  If, after completing the requested actions and all additional development deemed warranted, the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




